Case 1:16-cv-01163-CFC Document 309 Filed 08/04/20 Page 1 of 3 PageID #: 9073



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


BOSTON SCIENTIFIC CORP. and
BOSTON SCIENTIFIC
NEUROMODULATION CORP.,

       Plaintiffs and Counter-Defendants,                 C.A. No. 16-1163-CFC
                                                          (CONSOLIDATED)
                             v.

NEVRO CORP.,

       Defendant and Counterclaimant.


                                  NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on August 4, 2020, copies of:

                      BSC’s Preliminary Election of Asserted Prior Art

were caused to be served upon the following counsel of record by e-mail:

Attorneys for Defendant Nevro Corp.:
Rodger D. Smith II                                      rsmith@mnat.com
Michael J. Flynn                                        mflynn@mnat.com
Lucinda C. Cucuzzella                               ccucuzzella@mnat.com
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899-1347
SIDLEY AUSTIN LLP                           SidleyNevroIITeam@sidley.com
Bradford J. Badke                                      jbadke@sidley.com
Ching-Lee Fukuda                                     clfukuda@sidley.com
Ketan V. Patel                                     ketan.patel@sidley.com
Sharon Lee                                         sharon.lee@sidley.com
787 Seventh Avenue
New York, NY 10019
Thomas A. Broughan III                              tbroughan@sidley.com
1501 K Street, N.W.
Washington, DC 20005
                                                                       (Continued . . . .)
Case 1:16-cv-01163-CFC Document 309 Filed 08/04/20 Page 2 of 3 PageID #: 9074



Nathan A. Greenblatt                                 ngreenblatt@sidley.com
1001 Page Mill Road Building 1
Palo Alto, CA 94304
MORRISON & FOERSTER LLP
Michael A. Jacobs                                      MJacobs@mofo.com
425 Market Street
San Francisco, California 94105-2482
Kenneth A. Kuwayti                                     KKuwayti@mofo.com
755 Page Mill Road
Palo Alto, CA 94304-1018
Bita Rahebi                                             BRahebi@mofo.com
707 Wilshire Boulevard
Los Angeles, CA 90017-3543

        In addition, this Notice of Service was served upon the above listed counsel of record by

email on August 4, 2020.

DATED: August 4, 2020                                YOUNG CONAWAY STARGATT & TAYLOR LLP

Of Counsel:                                          /s/ Karen L. Pascale
                                                     Karen L. Pascale (#2903)
Matthew M. Wolf                                      Pilar G. Kraman (#5199)
Edward Han                                           Rodney Square
Marc A. Cohn                                         1000 North King Street
Amy DeWitt                                           Wilmington, Delaware 19801
ARNOLD & PORTER KAYE SCHOLER LLP                     (302) 571-6600
601 Massachusetts Ave., NW                           kpascale@ycst.com
Washington, DC 20001-3743                            pkraman@ycst.com
Telephone: (202) 942-5000                            Attorneys for Plaintiffs,
Matthew.Wolf@arnoldporter.com                        Boston Scientific Corporation and
Ed.Han@ arnoldporter.com                             Boston Scientific Neuromodulation Corp.
Marc.Cohn@ arnoldporter.com
Amy.DeWitt@ arnoldporter.com

Dina M. Hayes
Bridgette C. Boyd
ARNOLD & PORTER KAYE SCHOLER LLP
70 West Madison Street Suite 4200
Chicago, IL 60602-4231
(312) 583-2300
Dina.Hayes@arnoldporter.com
Bridgette.Boyd@arnoldporter.com

(Continued . . . .)

26862090.1                                     -2-
Case 1:16-cv-01163-CFC Document 309 Filed 08/04/20 Page 3 of 3 PageID #: 9075




Thomas T. Carmack
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real
Five Palo Alto Square | Suite 500
Palo Alto, CA 94306-2112
Telephone: (650) 319-4500
Tom.Carmack@ arnoldporter.com

Michael P. Kahn
Michael N. Petegorsky
Brooks J. Kenyon
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park, Bank of America Tower
New York, NY 10036-6745
(212) 872-1000
mkahn@akingump.com
mpetegorsky@akingump.com
bkenyon@akingump.com

C. Brandon Rash
Rachel J. Elsby
AKIN GUMP STRAUSS HAUER & FELD LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, DC 20006-1037
(202) 887-4000
brandon.rash@akingump.com
relsby@akingump.com

Jason Weil
AKIN GUMP STRAUSS HAUER & FELD LLP
Two Commerce Square
2001 Market Street, Suite 4100
Philadelphia, PA 19103-7013
(215) 965-1200
jweil@akingump.com




26862090.1                               -3-
